Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  in line 2,
 “carboxylicacidmodification” appears to be presented as one word. It is suggested that the phrase be presented with spacings.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.









Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (WO 2016/047126; already cited in IDS dated 06/03/2020), hereinafter “Mori.” Please note that US 2017/0275394, the English equivalent, which is also cited in IDS dated 06/03/2020, will be used for citation purposes. 
	Regarding claims 1-3 and 5-9, Mori teaches a water soluble film that is superior in cold water solubility, the water soluble film comprising a modified polyvinyl alcohol containing 0.05 to 10 mol% of a monomer unit having two carboxyl groups (see abstract), and wherein the water-soluble film is suitable for use as a packaging material for various chemicals such as laundry detergents (see paragraph [0025]), wherein the laundry detergents can be liquid (see paragraph [0076], page 8). A plasticizer can be incorporated into the water-soluble film (see paragraph [0059]), in an amount from 1 to 50 parts by mass relative to 100 parts by mass of the modified PVA, wherein in terms of the rate of dissolution in water of the resulting film, it is preferable to incorporate the plasticizer in an amount of 20 parts by mass or more relative to 100 parts by mass of the modified PVA (see paragraph [0062]). In Example 4, Mori teaches PVA-4 which comprises 4.0 mole% MMM (monomethyl maleate), wherein X/(X =Y) is 0.67, that is, the ratio of the number of moles of lactone rings to the total number of moles of monomer units forming the main chain of the modified PVA, wherein the ratio 0.67 corresponds to 67% lactonization rate when multiplied by 100, and wherein the water solubility at 10oC in distilled water is 26 sec (see Table 2, last sentence of paragraph [0033] and paragraphs [0083]-[0084]). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.
	Mori teaches the limitations of the instant claims. Hence, Mori, anticipates the claims. 

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Labeque et al. (US 2017/0298216), hereinafter “Labeque.”
	Regarding claim 1, Labeque teaches a water-soluble film which includes a polyvinyl alcohol (PVOH) resin blend (see abstract), wherein the PVOH resin blend includes a first PVOH resin that is a PVOH polymer ("first PVOH polymer") including one or more types of anionic monomer units (e.g., a PVOH copolymer), preferably one type of anionic monomer unit (e.g., carboxylated monomer such as monomaleate (see paragraph [0089]),  which reads on the carboxylic-acid modified polyvinyl alcohol resin A); and  a second PVOH resin that is a PVOH polymer ("second PVOH polymer") that consists essentially of vinyl alcohol monomer units and (optionally) vinyl acetate monomer units (e.g., a PVOH homopolymer which is either completely hydrolyzed polyvinyl alcohol or a partially hydrolyzed combination of poly(vinyl alcohol-co-vinyl 
                                                         0.05≤Y/X<0.98                   
wherein X is the copolymer modification and Y is the lactone ring formation; and to reduce the amount of insoluble materials, Y/X is about 0.80 or less, about 0.60 or less, or about 0.40 or less 
(see paragraphs [0097]-[0098]), wherein a Y/X value of 0.80 corresponds to a lactonization rate of 0.80/(1.0 + 0.80) x 100 = 44.4%;  a Y/X value of 0.60 corresponds to a lactonization rate of 0.60/(1.0 + 0.60) x 100 = 37.5%; and a Y/X value of 0.40 corresponds to a lactonization rate of 0.40/(1.0 + 0.40) x 100 = 28.6%, wherein the above values meet the lactonization rate of instant claim 1. 
	Regarding claim 2, Labeque teaches that the anionic monomer unit(s), like the monomaleate above, may be present in the first PVOH polymer in an amount of at least about 3.0, 3.5, of 4.0 mol. %, and/or up to about 6.0, 5.5, 5.0, or 4.5 mol. % (see paragraph [0092]). In Example 1, a pouch was made from a water soluble film 1 which included PVOH copolymer having 4% mole of carboxylated monomethyl maleate (see paragraphs [0237]-[0238] and Table A).
oC. to about 30 oC. or from about 5 oC. to about 20 oC. (see paragraph [0125]).  Even though Labeque does not explicitly disclose the dissolution time of the water soluble film as recited in instant claim 6, it would be inherent for the water-soluble film of Labeque to have a dissolution time as those recited because the same water-soluble film comprising carboxylic-acid modified polyvinyl alcohol resin having the same lactonization rate and mole % of the anionic monomer have been utilized. “Products of identical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.
	Labeque teaches the limitations of the instant claims. Hence, Labeque, anticipates the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claims 1-3 and 5-9 above, and further in view of Van Der Hoeven et al. (US 2003/0130154), hereinafter “Van Der Hoeven.”
	Mori teaches the features as discussed above. In addition, Mori teaches that one example of the suitable monomer having two carboxyl groups is maleic anhydride (see paragraph [0029]). Mori, however, fails to disclose that the carboxylic acid-modified polyvinyl alcohol resin comprises an acrylic acid-modified polyvinyl alcohol resin. 
Van Der Hoeven, an analogous art, teaches the equivalency of maleic anhydride with acrylic acid as comonomers which contain a carboxylic function in PVA films, wherein the inclusion of the comonomer renders the film soluble even in cold water (see paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the monomer having two carboxyl groups like maleic anhydride with acrylic acid because the substitution of art recognized equivalents as shown by Van Der Hoeven is within the level of ordinary skill in the art. In addition, the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claims 1-3 and 5-9 above, and further in view of Carlomagno et al. (US 2006/0063691), hereinafter “Carlomagno.”
	Mori teaches the features as discussed above. Mori, however, fails to disclose the pH of the liquid detergent, i.e., pH from 6 to 14. 
	It is known from Carlomagno, an analogous art, that a liquid laundry detergent in water soluble pouch has a pH of less than 9, preferably less than 8, more preferably about 7.5, when measured by dissolving the liquid to a level of 1% in an aqueous medium (see paragraphs [0015], [0019], [0030] and abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the liquid laundry detergent of Mori to have a pH within those recited because it is known from Carlomagno that a liquid laundry detergent composition enclosed in a water-soluble pouch has a pH of less than 9, preferably about 7.5.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Labeque as applied to claims 1-2 and 5-10 above.
	Labeque teaches the features as discussed above. In addition, Labeque teaches that the water-soluble film can contain other auxiliary agents such as plasticizers (see paragraph [0113]),  
Considering the above teachings of Labeque, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Labeque as applied to claims 1-2 and 5-10 above, and further in view of Van Der Hoeven et al. (US 2003/0130154), hereinafter “Van Der Hoeven.”
	Labeque teaches the features as discussed above. In addition, Labeque teaches that one example of the suitable anionic monomer units is maleic anhydride (see paragraph [0090]). Labeque, however, fails to disclose that the carboxylic acid-modified polyvinyl alcohol resin comprises an acrylic acid-modified polyvinyl alcohol resin. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the anionic monomer like maleic anhydride with acrylic acid because the substitution of art recognized equivalents as shown by Van Der Hoeven is within the level of ordinary skill in the art. In addition, the substitution of one comonomer which contain a carboxylic function in PVA films for another is likely to be obvious when it does no more than yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                             /LORNA M DOUYON/                                                                                             Primary Examiner, Art Unit 1761